Citation Nr: 0835763	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  00-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Jeany Mark, attorney



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from May 26 to July 11, 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, regional office 
(RO).  

In a decision of October 2006, the Board denied the claim for 
service connection for rheumatoid arthritis, as well as a 
claim for service connection for a low back disorder.

The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In December 2007, 
the Secretary of Veterans Affairs (Secretary) veteran, 
through his attorney, filed a joint motion to vacate the 
portion of the Board's decision which denied service 
connection for rheumatoid arthritis.  The Court granted that 
motion later that month, and remanded the issue to the Board 
for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the parties concluded that the Board's 
decision denying service connection for rheumatoid arthritis 
on the basis that the veteran did not currently have 
rheumatoid arthritis should be vacated because the Board had 
not adequately considered principles set forth by the Court 
in Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
particular, it was stated that when the Board addresses a 
question not addressed by the RO, it must consider whether 
the claimant had been given adequate notice of the need to 
submit evidence or argument on that question and to address 
that question at a hearing, and if not, whether the claimant 
had been prejudiced thereby.  In particular, the parties 
stated that the RO had denied the claim on the basis that 
rheumatoid arthritis was not incurred in or aggravated by 
service, while the Board held that the preponderance of the 
evidence showed that the veteran did not currently have 
rheumatoid arthritis or residuals of that disease.

Subsequently, in a letter dated in October 2008, the 
veteran's attorney stated that the veteran had received 
medical care for arthritis in the recent past, and requested 
VA's assistance in obtaining records of such treatment.  In 
addition, the attorney submitted two lay statements.  The 
attorney requested that the claim be remanded to the RO for 
additional development.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided the 
current version of a Veterans Claims 
Assistance Act (VCAA) notification letter 
which advises him of the evidence need to 
substantiate his claim for service 
connection for rheumatoid arthritis, as 
well as notice of the veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the veteran is responsible to 
obtain and what evidence VA will obtain.

2.  Once the veteran provides a response 
to the VCAA letter, the RO should make 
appropriate efforts to obtain all recent 
medical treatment records. 

3.  If any of the medical records which 
are obtained contain any indication that 
the veteran currently has rheumatoid 
arthritis, the claims file, including all 
additional evidence which is obtained, 
should be referred to the examiner who 
conducted the VA examination in November 
2005.  The examiner is requested to 
provide an addendum which addresses 
whether any of the additional evidence 
changes his previous opinion in which he 
ruled out rheumatoid arthritis of the 
joints.  


4.  Thereafter, the RO should 
readjudicate the appellant's claim.  The 
decision should specifically address 
whether there is current evidence of 
rheumatoid arthritis.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

